Warner, Chief Justice,
concurring.
The defendant was indicted for the offense of burglary. The Court charged the jury that, under the evidence in the case, they could not find the defendant guilty of any other offense than that charged in the indictment, that they must find him guilty of burglary in the night time, (that being the offense charged in the indictment,) or not guilty. The evidence was quite clear that the defendant broke and entered the store-house in the night time, where valuable goods were contained and stored, with intent to commit a larceny, but was prevented from carrying such intention into effect after he had so broke and entered the store-house in the night time. Burglary, as defined by the Code, is the breaking and entering into the dwelling, mansion, or store-house, or other place of business of another, where valuable goods, wares, produce or any other articles of value are contained or stored, with intent to commit a felony or larceny, and may be committed in the day or night. The punishment is diffei’ent when the offense is committed in the night than when com*217mitted in the day time. Larceny from the house is the breaking or entering any house with the intent to steal, or, after breaking or entering said house, stealing therefrom any money, goods, chattels, wares, merchandise or anything or things of value whatever.
Any person breaking and entering any house or building, (other than a dwelling house or its appurtenances) with intent to steal, but who is detected, and prevented from carrying such intention into effect, shall be punished as prescribed in section 4245 of the Code. It is claimed that the 4351st section applies as well to cases of burglary as to larceny from the house. It might be a sufficient reply to say, that tire lawmaking power has not so applied it, and consequently, the Courts cannot do so. Burglary is an offense against the habitations of persons. Larceny from the house is an offense relative to property, and the 4351st section of the Code applies to the latter class of offenses, and not to the former; it was not intended to apply to the offense of burglary. The distinction between burglary and larceny from the house is, that in the one case there must be a breaking and entering into the dwelling, mansion, or store house, or other place of business of another, where valuable goods, wares, produce, or any other article of value are contained or stored, with intent to commit a felony or larceny. When the defendant had broke and entered into any house of the aforesaid description in the night time, with intent to commit a larceny, the offense of burglary was complete, and he might be punished therefor as prescribed by the Code, notwithstanding he may have been detected, and prevented from carrying such intention into effect. But in the case of an indictment for larceny from the house, although the defendant may have broke and entered any house or building (other than a dwelling house or its appurtenances) with intent to steal, but who is detected and prevented from carrying such intention into effect, shall be punished as prescribed by the 4245th section of the Code. This distinction, as to the punishment of the defendant in the two classes of offenses enumerated when he is *218detected, and prevented from carrying his intention, into effect, most clearly exists, for the simple reason that .the law so declares. In the case of larceny from the house, when the defendant breaks and enters the house with intent to steal, but is detected and prevented, etc., the punishment is mitigated, but in the case of burglary it is not; if the defendant breaks and enters the description of house mentioned in the statute, with the intention to commit a felony, or larceny, and is detected and prevented, etc., the punishment is not mitigated on that account in an indictment for burglary, and the jury under the law had no right, if they believed the defendant broke and entered the house as charged in the indictment, to find a verdict for any less offense than that charged therein; although they might have believed that the defendant was detected and prevented after he had broke and entered the house from carrying his intention into effect. The offense of burglary was complete, aud the law does not relieve him from its consequences, because he was detected and prevented from carrying his intention into effect, as in cases of larceny from the house, and that is the distinction between the two classes of offenses, which the Courts are bound to recognize, for the simple reason that it is plainly so written in the Code of Georgia.